DETAILED ACTION
This action is in response to the request for continued examination filed 17 May 2022.
Claims 17 and 19 are cancelled.
Claims 2, 5-8, and 13-14 are original.
Claims 9-11, 15-16, 18, and 20 are previously presented.
Claims 1, 3-4, and 12 are currently amended.
Claims 21-22 are new.
Claims 1-16, 18, and 20-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities: 
Regarding claim 1, the claim recites “the identified one or more downhole tool records” (claim lines 9-10), “the identified one or more downhole tool records” (claim line 12), and “the one or more downhole tool records” (claim line 15), where each is a reference to “the one or more tool records” identified in the “identifying” step. It is recommended to use the same nomenclature for each reference, i.e. also use the phrase “the . Appropriate correction is required.

Regarding claim 11, the claim recites “the identified one or more downhole tool records” (claim lines 3-4) as a reference to “the one or more tool records” identified in the “identifying” step in claim 1. It is recommended to use the same nomenclature for each reference in the claims, i.e. also use the phrase “the 

Regarding claim 12, the claim recites “the identified one or more downhole tool records” (claim lines 17-18), “the identified one or more downhole tool records” (claim lines 20-21), and “the one or more downhole tool records” (claim line 25), where each is a reference to “the one or more tool records” identified in the “identify” step. It is recommended to use the same nomenclature for each reference, i.e. also use the phrase “the also bring the references into congruence with the references to “the one or more downhole tool records” found in dependent claims 18 and 20-22. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “one or more performance index models” (claim line 8) and “one or more performance index models” (claim line 9) and it is not clear as to whether the “one or more performance index models” at claim line 9 are the same as or distinct from the “one or more performance index models” at claim line 8. The claim also recites “the one or more performance index models” at claim lines 13-14; however, as discussed above there are multiple instances of “one or more performance models” and it is not clear as to whether these are the same or distinct. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that all occurrences of “one or more performance index models” refer to the same “one or more performance index models”. The phrase “the one or more performance index models” is recommended for the occurrence at claim line 9.

Further regarding claim 1, the claim recites “one or more local models” (claim line 11) and “one or more local models” (claim line 12) and there is a clarity issue analogous to that discussed herein above for “one or more performance index models”. The same, mutatis mutandis, assumptions and recommendations are made.

Further regarding claim 1, the claim recites “with index information as defined by the one or more performance index models and the one or more local models” (claim lines 13-14) and “with index information” (claim line 15) and it is not clear as to whether the “index information” at claim line 15 is the same as or distinct from the “index information” of claim lines 13-14. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. It is recommended to recite “displaying the baseline downhole tool record with index information corresponding to the baseline downhole tool, wherein the index information corresponding to the baseline downhole tool is 
displaying at least some of the one or more downhole tool records, with index information corresponding to the at least some of the one or more downhole tool records”.
For the purposes of further examination, the claim is interpreted as if the recommended language is recited.

Regarding claim 12, the claim recites multiple occurrences of each of “one or more performance index models”, “one or more local models”, and “index information” and suffers the same clarity issues as claim 1. The same, mutatis mutandis, assumptions and recommendations are made.

Regarding dependent claims 2-11, 13-16, 18, and 20-22, each claim inherits the deficiencies of the independent claim from which it depends and is rejected under the same reasoning presented herein above for claims 1 and 12.

Further regarding claim 3, the claim recites “corresponding index information is similar to, or improved relative to, the baseline downhole tool record associated with the received input” and it is not clear as to which index information is the “corresponding index information” nor how “index information” can be compared with a “downhole tool record”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. The phrase “corresponding to the one or more downhole tool records is similar to, or improved relative to, index information corresponding to the baseline downhole tool record associated with the received input” is recommended. For the purposes of further examination, the claim is interpreted as if the recommended language is recited. Examiner’s note: This recommendation is congruous with the recommendation regarding “index information” for claim 1.

Further regarding claims 8 and 9, each claim recites “wherein applying one or more local models includes …” and it is not clear as to whether the “one or more local models” are the same as or distinct from either occurrence of “one or more local models” which are applied in claim 1. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that all occurrences of “one or more local models” refer to the same “one or more local models”. The phrase “the one or more local models” is recommended for both claims 8 and 9.
Examiner’s note: In the interest of clarity, note that the “wherein applying [the] one or more local models includes applying …” is interpreted as further limiting the action of “applying [the] one or more local models”, i.e. the action itself without regard to the target of applying, e.g. whether or not the target is baseline downhole tool record or one or more downhole tools records. In other words, it is further limiting of both occurrences of “applying [the] one or more local models” found in claim 1. This same interpretation is applied to claim 2, nutates mutandis.

Further regarding claims 10 and 11, each claim recites “wherein applying one or more performance index models includes” which suffers the same, mutatis mutandis, clarity issues as with the “wherein applying one or more local models includes …” limitation of claims 8 and 9. The same, mutatis mutandis, assumptions, recommendations, and interpretation is made.

Further regarding claims 18 and 20, each claim recites “wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records”. There is insufficient antecedent basis for “the index information defined by the one or more performance index models” in the claim. The phrase “wherein the index information corresponding to the one or more downhole tool records one or more downhole tool records” is recommended. For the purposes of further examination, the claim is interpreted as if the recommended language is recited. Examiner’s note: This recommendation is congruous with the recommendation regarding “index information” for claims 1 and 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps. According, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining a baseline downhole tool record associated with the received input” (an evaluation), “identifying, from a set of design information … , one or more downhole tool records with similar performance or features as the baseline downhole tool record” (an evaluation/judgement/opinion), “applying one or more performance index models to the baseline downhole tool record; applying one or more performance index models to the identified one or more downhole tool records” (an evaluation, e.g. see O’Hare (2000) eq 11), and “applying one or more local models to the baseline downhole tool record; applying one or more local models to the identified one or more downhole tool records” (an evaluation, e.g. see O’Hare (2000) eqs 1-2). The limitations are a process which may be performed mentally, e.g. as shown previously by choosing appropriate designs and applying simple formula. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “method of selecting a downhole tool”; however, this only generally links the judicial exception to a field of use. Accordingly, this does not integrate the judicial exception into a practical application [see MPEP 2016.05(h)].
The claim recites “receiving input indicative of a particular device, device family, or set of features for a downhole tool”, “stored in computer-storage media” and “displaying the baseline downhole tool record with index information as defined by the one or more performance index models and the one or more local models; and displaying at least some of the one or more downhole tool records, with index information”; however, this is mere instruction to implement the exception on a computer. Accordingly, this does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception being implemented on a computer and having a general link to a field of use.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As note for step 2A – prong two, the limitations of “method of selecting a downhole tool”, “stored in computer-storage media”, and “displaying the baseline downhole tool record with index information as defined by the one or more performance index models and the one or more local models; and displaying at least some of the one or more downhole tool records, with index information” amount to the judicial exception being implemented on a computer and having a general link to a field of use. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein applying the one or more local models includes receiving the one or more local models from a server and applying the one or more local models at a local device”; however, this is mere instruction to implement the judicial exception in a computer environment, and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
. The claim recites “based on whether corresponding index information is similar to, or improved relative to, the baseline downhole tool record associated with the received input”; however, this too is an evaluation (a comparison). The claim recites “displaying at least some of the one or more downhole tool records includes limiting which records are displayed” which as noted for claim 1 is mere instruction to implement the exception on a computer. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “based on whether corresponding physical features are similar to the baseline downhole tool record associated with the received input”; however, this too is an evaluation (a comparison). The claim recites “displaying at least some of the one or more downhole tool records includes limiting which records are displayed” which, as discussed for claim 1, is mere instruction to implement the exception on a computer. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “based on whether downhole tools corresponding to the one or more downhole tool records are available in inventory”; however, this too is an evaluation (a comparison). The claim recites “displaying at least some of the one or more downhole tool records includes limiting which records are displayed” which, as discussed for claim 1, is mere instruction to implement the exception on a computer. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “based on a number of historical runs recorded for the particular device or device family”; however, this too is an evaluation (an evaluation). The claim recites “displaying at least some of the one or more downhole tool records includes limiting which records are displayed” which, as discussed for claim 1, is mere instruction to implement the exception on a computer. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein the particular device is a device bill of materials”; however, the nature of the data to be received does not change the act of receiving such that it is more than mere instruction to implement the exception on a computer. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used”; however, this does not change the nature of applying such that it cannot be performed mentally, e.g. see O’Hare (2000) eqs 1-2. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “wherein applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner”; however, this does not change the nature of applying such that it cannot be performed mentally, e.g. see O’Hare (2000) eqs 5 and 8-9. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “wherein applying one or more performance index models includes applying at least one aggressiveness model and at least one durability model”; however, this does not change the nature of applying such that it cannot be performed mentally, e.g. see O’Hare (2000) eqs 3-5. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 11:
The claim recites “applying one or more performance index models includes updating historical run data in the computer-storage media from a server”; however, this is mere instruction to implement the judicial exception in a computer environment, and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)]. The claim recites “applying the one or more performance index models to the historical run data to the identified one or more downhole tool records”; however, this does not change the nature of applying such that it cannot be performed mentally, e.g. see O’Hare (2000) eq 11. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 12:
The claim recites “one or more processors; and computer-readable storage media including instructions that, when executed by the one or more processors, causes the processor to: [carry out a method like that of claim 1]”. The reasoning for claim 1 applies where the “one or more processors; and computer-readable storage media including instructions that, when executed by the one or more processors, causes the processor to” is mere instruction to implement the exception on a computer.

Regarding claim 13-14:
The claims recite “wherein the one or more processors are distributed between at least one server and at least one local device” and “wherein the computer-readable storage media comprises a memory media of the at least one local device, and one or more local models are stored in the memory media of the at least one local device”; however, this does not change the nature of the use of processors such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 12 applies.

Regarding claim 15:
The claim is like that of claim 10 and the same reasoning applies.

Regarding claim 16:
The claim recites “wherein the downhole tool comprises a drill bit or reamer”; however, specifying the type of tool does not change the nature of the actions such that they are other than a judicial exception being implemented on a computer and having a general link to a field of use. Accordingly, the reasoning provided for claim 1 applies.

Regarding claims 18 and 20:
The claims recite “wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records”; however, this does not change the nature of applying such that it cannot be performed mentally, e.g. see O’Hare (2000) eq 11. Accordingly, the reasoning provided for claim 1 with regard to claim 8 and claim 12 with regard to claim 20 applies.

Regarding claims 21 and 22:
The claims recites “wherein the one or more downhole tool records match the same cutting structure as the baseline downhole tool record”; however, this does not change the nature of identifying records such that it cannot be performed mentally. Accordingly, the reasoning provided for claim 1 with regard to claim 21 and claim 12 with regard to claim 22 applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-16, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Steinke (US 20080125981 A1).

Regarding claim 1, Steinke discloses a method (as shown below) of selecting a downhole tool (this is intended use, nevertheless see [0023]: “To reduce the time and skill level required to generate quality reliability curves, and other performance charts, a tool providing the ability to more easily calculate values for generating these performance charts is greatly desired by both drilling operators, in selecting bits, and drill bit manufactures in identifying performance issues with their bits.”), comprising:
receiving input indicative of a particular device, device family, or set of features for a downhole tool ([0077]-[0082]: e.g. “As shown in FIG. 14, the filtering criteria sheet 302 is adapted to accept different types of filtering criteria from as input to selectively limit or control which bit run records will be considered in the performance analysis. … Component parameter choices may include bearings/seals, cutting elements, cutting structure, nozzles, all (to indicate failure of any component), etc. … manufacture's codes data as a bit group criteria. Manufacture's codes or other group identifying data may be included in each of the records or added in by conditioning … includes manufacturing codes "Mnfrl," "Mnfr2," "Mnfr3," "Mnfr4," "Mnfr5," and "Other" as bit group criteria at 306.”);
determining a baseline downhole tool record associated with the received input ([0015]: “The data from these records may also be particularly useful to bit manufactures to identify areas of improvement needed in their bit designs to improve product performance and illuminate the longevity of components of their bits, such as the cutting elements, bearings and seals compared to their competitors”; [0079]-[0082]: e.g. ‘Manufacture's codes or other group identifying data may be included in each of the records or added in by conditioning … includes manufacturing codes "Mnfrl," "Mnfr2," "Mnfr3," "Mnfr4," "Mnfr5," and "Other" as bit group criteria at 306.’ EN: a manufacturer using its own bits as the baseline for comparison with other manufacturers.);
identifying, from a set of design information stored in computer-storage media ([0066]: “The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”), one or more downhole tool records with similar performance or features as the baseline downhole tool record ([0077]-[0082] as cited above, e.g. “As shown in FIG. 14, the filtering criteria sheet 302 is adapted to accept different types of filtering criteria from as input to selectively limit or control which bit run records will be considered in the performance analysis. … filtering criteria that may be provided as input includes data related to most of the data noted above as included in a bit run record” And “includes manufacturing codes "Mnfrl," "Mnfr2," "Mnfr3," "Mnfr4," "Mnfr5," and "Other" as bit group criteria at 306.” EN: The records are filtered according to bit run parameters and accordingly are similar among all groups where a manufacturer group may be the baseline bit family.);
applying one or more performance index models to the baseline downhole tool record; applying one or more performance index models to the identified one or more downhole tool records (EN: the sections titled “Filter” at [0074]-[0082], “Filtering Functions” at [0082]-[0090], and “Calculator” at [0091]-[0097] include many examples. Some exemplary citations are “cutting elements, cutting structure”, “rate of penetration (ROP)”, “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “rig rate per hour, an average or estimated bit price for each bit groups, average motor and/or tool costs per hour for operations for each group”; “This selected reliability value is used to calculate a bit life prediction for a bit of a bit group ( at 312) indicating when a bit should be pulled for a selected reliability value”; see also [0099]: “including the depth-in, footage drilled, hours run, rate of penetration, number of revolutions, cost per foot” and others at [0111] EN: also note that there are calculations for bit groups as wells as bits within the bit groups);
applying one or more local models to the baseline downhole tool record; applying one or more local models to the identified one or more downhole tool records (EN: the sections titled “Filter” at [0074]-[0082], “Filtering Functions” at [0082]-[0090], and “Calculator” at [0091]-[0097] include many examples. Some exemplary citations are “filtering criteria may include data related to a rock formation type, age, name, lithology, mud properties, etc” and “location data ( country, state, county, latitude and longitude coordinates, miles search radius from latitude and longitude coordinates) for limiting bits considered to bits run in a defined location or region”);
displaying the baseline downhole tool record with index information as defined by the one or more performance index models and the one or more local models; and displaying at least some of the one or more downhole tool records, with index information ([0080]: “The filtering criteria sheet 302 additionally includes cells having functions imbedded therein to retrieve and display desired numerical performance results, generally shown at 314.” Claims 1, 3, 5: “graphically displaying the predicted effective life/performance data/calculated effective lift for the drill bits”).

Regarding claim 2, Steinke discloses the method of claim 1, wherein applying the one or more local models includes receiving the one or more local models from a server and applying the one or more local models at a local device ([0066]: “Apparatus for embodiments of the invention is shown in FIG. 22. In this embodiment the system 400 includes a computer 402 and a graphical display 408. The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”).

Regarding claim 3, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether corresponding index information is similar to, or improved relative to, the baseline downhole tool record associated with the received input (index information as for the “performance index models” and “local “models” of claim 1. [0051]: “The method further includes calculating a predicted life for a component based on a selected reliability limit, calculated reliability values for similar components, and corresponding time parameter values.”; [0112]: “Because this value is calculated based on the performance of similar groups of bits (such as the same type of bit if manufacturer product codes are used to filter or group records) and a selected risk or confidence level desired ( acceptable as input at 310), the resulting value is a very useful value that can be used.”).

Regarding claim 4, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether corresponding physical features are similar to the baseline downhole tool record associated with the received input (index information as for the “performance index models” and “local “models” of claim 1. [0051]: “The method further includes calculating a predicted life for a component based on a selected reliability limit, calculated reliability values for similar components, and corresponding time parameter values.”; [0112]: “Because this value is calculated based on the performance of similar groups of bits (such as the same type of bit if manufacturer product codes are used to filter or group records) and a selected risk or confidence level desired ( acceptable as input at 310), the resulting value is a very useful value that can be used.”).

Regarding claim 6, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on a number of historical runs recorded for the particular device or device family ([0091]: “the calculator 208, calculates the reliability associated with failed components based on the ranking assigned to the failed data set and a total number of records considered for the group (N)”).

Regarding claim 7, Steinke discloses the method of claim 1, wherein the particular device is a device bill of materials ([0015]: “The data from these records may also be particularly useful to bit manufactures to identify areas of improvement needed in their bit designs to improve product performance and illuminate the longevity of components of their bits, such as the cutting elements, bearings and seals compared to their competitors” EN: “bit designs” having “components” is interpreted as a bill of materials.).

Regarding claim 10, Steinke discloses the method of claim 1, wherein applying one or more performance index models includes applying at least one aggressiveness model (as shown for claim 1, e.g. “cutting elements, cutting structure”, “rate of penetration (ROP)”) and at least one durability model (as shown for claim 1, e.g. “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “bit life”).

Regarding claim 11, Steinke discloses the method of claim 1, wherein applying one or more performance index models includes updating historical run data in the computer-storage media from a server ([0015]: “Data recorded for each drill bit used during a drilling operation may be stored in a database ("bit records database"). Each record in a bit records database typically corresponds to the use of a single drill bit used during a particular drilling operation.”), and applying the one or more performance index models to the historical run data to the identified one or more downhole tool records (as shown for claim 1, and [0015] “Data from the records stored in a database can later be used for performance analysis studies.”).

Regarding claim 12, Steinke discloses a computing architecture, comprising: one or more processors; and computer-readable storage media including instructions that, when executed by the one or more processors, causes the processor to ([0066]: “Apparatus for embodiments of the invention is shown in FIG. 22. In this embodiment the system 400 includes a computer 402 and a graphical display 408. The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”):
[perform a method like that of claim 1] (as for claim 1).

Regarding claim 13, Steinke discloses the computing architecture of claim 12, wherein the one or more processors are distributed between at least one server and at least one local device (as for claim 2).

Regarding claim 14, Steinke discloses the computing architecture of claim 13, wherein the computer-readable storage media comprises a memory media of the at least one local device, and one or more local models are stored in the memory media of the at least one local device (as for claim 2, the computer is the local device).

Regarding claim 15, Steinke discloses the computing architecture of claim 12, wherein the one or more performance index models includes at least one aggressiveness model and at least one durability model (as for claim 10).

Regarding claim 16, Steinke discloses the method of claim 1, wherein the downhole tool comprises a drill bit or reamer ([0121]: “Advantageously, embodiments of the invention may be adapted and used to analyze the performance of any type of bit (roller cone, PDC (e.g., cutting elements), etc.), various drilling tools & equipment ( e.g., whip stocks, blowout preventors, pumps, compressors, motors, etc.).

Regarding claim 18, Steinke discloses the method of claim 1, wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records (as for the performance models of claim 1, e.g. “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “bit life”).

Regarding claim 20, Steinke discloses the computing architecture of claim 12, wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records (as for claim 18).

Regarding claim 21, Steinke discloses the method of claim 1, wherein the one or more downhole tool records match the same cutting structure as the baseline downhole tool record (([0077]: “As shown in FIG. 14, the filtering criteria sheet 302 is adapted to accept different types of filtering criteria from as input to selectively limit or control which bit run records will be considered in the performance analysis. … filtering criteria that may be provided as input includes data related to most of the data noted above as included in a bit run record”; [0071]: “Data that may be recorded on a bit record form includes … drill bit information ( e.g., bit number, bit size, bit manufacture, bit type, jet information, etc.) … cutting structure conditions,”).

Regarding claim 22, Steinke discloses the computing architecture of claim 12, wherein the one or more downhole tool records match the same cutting structure as the baseline downhole tool record (as for claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke as applied to claim 1 above, and further in view of O’Hare (O'HARE et al., Design Index: A Systematic Method of PDC Drill-Bit Selection, SPE-59112, IADC/SPE Drilling Conference, 23-25 February 2000, New Orleans, Louisiana, 15 pages).

Regarding claim 5, Steinke discloses the method of claim 1 (as shown above).
Steinke does not explicitly disclose wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether downhole tools corresponding to the one or more downhole tool records are available in inventory.
However, O’Hare teaches “This design table lists the essential bit attributes for the 'ideal' bit and for the bits proposed for the given set of well conditions. The 'ideal' bit is then compared to bits selected from inventory or proposed by vendors using the Design Index” (P7:Step 3:¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether downhole tools corresponding to the one or more downhole tool records are available in inventory” by filtering records based on inventory since it is one of two choices known in the industry (as evidenced by O’Hare) as a source of bits to be used in drilling operations and one of ordinary skill will understand that a bit “in inventory” will (at least in some circumstances) be more readily available than that ordered from a manufacturer (which may require assembly time, delivery time, additional costs, etc).
	

Regarding claim 8, Steinke discloses the method of claim 1 (as shown above).
Steinke does not explicitly disclose wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used.
However, O’Hare teaches wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used (P1:§Introduction:¶¶2 and 4: “Bit optimization depends on many factors, including the type of formation drilled, directional requirements, drilling parameters and mud properties. … The Design Index methodology is based on determining the ideal bit for a given set of well conditions, and then matching it with the bits proposed by vendors”; PP2-3:Step 1:§Building The Formation Model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used” by applying the lithology model specific to the well location since “Drill-bit selection is one of the most important aspects of well planning due to the bearing it can have on the overall cost of the well. … Bit optimization depends on many factors, including the type of formation drilled” (O’Hare:P1:§Introduction:¶¶1-2), i.e. since bit optimization depends on the formation to be drilled and bit selection is a “most important aspect” determining costs.

Regarding claim 9, Steinke discloses the method of claim 1 (as shown above),.
Steinke does not explicitly disclose wherein applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner.
However, O’Hare teaches wherein applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner (P1:Abstract: “Although the system was originally developed for extended reach and horizontal wells, it can be applied equally to any type of well”; P2:left:listing: see list items regarding “steerability” and “steering”; P4:§§Blade-count and Gauge length: models applied in view of steerability; PP6-7:§Back rake angle: models applied in view of steerability).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner” by applying the lithology model specific to the well location since “Drill-bit selection is one of the most important aspects of well planning due to the bearing it can have on the overall cost of the well. Bit selection in conventional and slightly inclined wells is a very delicate and complex process. In high angle and horizontal wells it is even more difficult. … Bit optimization depends on many factors, including … directional requirements”, i.e. since bit optimization depends on the type of well to be drilled (e.g. how much “steerability” is required) and bit selection is a “most important aspect” determining costs.

Response to Arguments
Rejections under 35 U.S.C. § 102
Applicant (P7-P8:¶1):
Steinke fails to disclose determining a baseline downhole tool record associated with the received input, and identifying one or more downhole tool records with similar performance or features as the baseline downhole tool record, as generally recited by independent claims 1 and 12.
In the Final Office Action, the Examiner interpreted paragraph [0015] of Steinke as disclosing that a manufacturer uses its own bits as the baseline. See Final Office Action, page 4. The Applicant submits that paragraph [0015] of Steinke appears to disclose that bit records may be stored in a database and analyzed. However, the Applicant respectfully submits that storing bit records or grouping bit records by a manufacturer for comparison with another manufacturer cannot anticipate every element of independent claims 1 and 12. Steinke appears to disclose filtering the records of the database based on selected criteria. See Steinke paragraph [0049]. Furthermore, Steinke appears to disclose filtering thousands of bit run records together. Id at paragraphs [0069]-[0082]. However, the Applicant respectfully asserts that each of those filtered bit run records would be filtered according to the same criteria. Steinke does not appear to disclose first determining a baseline downhole tool record. The Applicant submits that filtering thousands of bit run records of the data sheet of Steinke should not be conflated with first determining a baseline downhole tool record, and then identifying one or more other downhole tool records with similar performance features as the baseline downhole tool record, as generally recited by independent claims 1 and 12. That is, amended independent claims 1 and 12 generally recite determining a baseline downhole tool record associated with a received input, and then from that baseline, identifying one or more other downhole tool records with similar performance or features. In sharp contrast, Steinke merely appears to filter all the bit run records together. The Applicant respectfully submits that filtering the bit run records en masse cannot anticipate determining a baseline downhole tool records, then identifying other tool records with similarities to the baseline.
Moreover, because Steinke fails to disclose first determining a baseline downhole tool record, Steinke cannot identify one or more downhole tool records with similar performance or features as the determined baseline downhole tool record. That is, Steinke cannot anticipate identifying one or more records with similar features as a baseline if Steinke fails to separately determine a baseline to begin with! Furthermore, Steinke fails to anticipate separately displaying the baseline downhole tool record and displaying the one or more downhole tool records with similar performance features as the baseline downhole tool record.
For at least these reasons, among others, the Applicant respectfully submits that Steinke fails to anticipate every element of amended independent claims 1 and 12. Accordingly, the Applicant requests the Examiner withdraw the rejection of independent claims 1 and 12, and their dependent claims.
Examiner’s response:
The examiner respectfully disagrees. Regarding the assertion of “first determining a baseline downhole tool record, and then identifying one or more other downhole tool records with similar performance features as the baseline downhole tool record, as generally recited by independent claims 1 and 12”, the examiner respectfully submits that this interpretation is narrower than warranted in view of the claim language. Please consider, “the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps” [MPEP 2111.01 II]. Taking claim 1 as representative, the claim recites “identifying, from a set of design information stored in computer-storage media, one or more downhole tool records with similar performance or features as the baseline downhole tool record” with no particular manner of identifying, i.e. as long as records are identified that have similar performance or features then the claim limitation is met without regard as to whether the identifying itself is made in view of the baseline record. For example, retrieving records all having similar features where one record (or a group of records) is singled out as a “baseline” falls within the scope of the claim without the need of first determining the baseline. Accordingly, the argument is unpersuasive.

Rejections under 35 U.S.C. § 103
Examiner: The arguments of this section ultimately rely on those discussed herein above.

New Claims 21 and 22
Applicant (P9:¶1):
… Moreover, claims 21 and 22 recite, inter alia, "the one or more downhole tool records match the same cutting structure as the baseline downhole tool record." Neither Steinke nor O'Hare teaches or suggests matching the cutting structure with a baseline downhole tool record.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Otherwise, the arguments of this section ultimately rely on those discussed herein above.

Conclusion
Claims 1-16, 18, and 20-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RUSSELL, S. CRAIG, AND CHAITANYA VEMPATI. "Characterizing Drilling Applications and Bit Designs Using Common Responses Improves Bit Selection Outcomes." In IADC/SPE Drilling Conference and Exhibition. OnePetro, 2014.
Discussing evaluating bits in view of “bit responses” based on application and bit design parameters

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147